DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter referred to as “Chen”, US 10,097,331) in view of Ye et al. (hereinafter referred to as “Ye”, US 2020/0077414, Provisional Application No. 62/473,112).
As to claim 1, Chen teaches a method comprising: determining, by a device, indication information according to a correspondence table, wherein the indication information indicates at least one channel quality indicator (CQI) index (col. 13, lines 46-50); and sending, by the device, the indication information to a network device (col. 13, lines 46-50).
Chen does not expressly teach that the correspondence table comprises: N CQI indexes, at least one of the N CQI indexes corresponds to a first type of modulation scheme; M modulation schemes; and K code rate parameters, K of the N CQI indexes are in a one-to-one correspondence with the K code rate parameters, and a product of a code rate corresponding to a first CQI index of the N CQI indexes and a modulation order of a modulation scheme corresponding to the first CQI index is a value greater than o and less than 0.0781, wherein a code rate parameter is a product of a code rate and 1024, N > M, N > K, and N, K, and M are all positive integers.
Ye further teaches a method comprising: a correspondence table used for signal communications, wherein the correspondence table comprises N CQI indexes, at least one of the N CQI indexes corresponds to a first type of modulation scheme (Provisional Application No. 62/473,112, page 10, first table, N=16); M modulation schemes (page 
It would have been obvious to one of ordinary skill in the art to generate and use the correspondence table taught by Ye in order for the device (i.e., UE) to be configured to operate in unlicensed spectrum, specifically WCE (wideband coverage enhancement) mode.
As to claims 2, 5, 8, 11, and 14, Chen does not expressly teach that the K code rate parameters comprises a value greater than 0 and less than 40.
Ye teaches that the K code rate parameters comprises a value greater than 0 and less than 40 (page 10, first table, code rate times 1024 values comprise at least the values 2, 4, 10, and 20).
It would have been obvious to one of ordinary skill in the art to use the correspondence table taught by Ye to comprise a value greater than 0 and less than 40 in order for the device to be configured to operate in unlicensed spectrum, specifically WCE (wideband coverage enhancement) mode.

As to claim 4, Chen teaches a method comprising: receiving, by a device, indication information, wherein the indication information indicates at least one channel 
Chen does not expressly teach that the correspondence table comprises: N CQI indexes, at least one of the N CQI indexes corresponds to one type of modulation scheme; M modulation schemes; and K code rate parameters, , K of the N CQI indexes are in a one-to-one correspondence with the K code rate parameters, and a product of a code rate parameter corresponding to a first CQI index of the N CQI indexes and a modulation order of a modulation scheme corresponding to the first CQI index is a value greater than o and less than 0.0781, wherein a code rate parameter is a product of a code rate and 1024, N > M, N > K, and N, K, and M are all positive integers.
Ye further teaches a method comprising: a correspondence table used for signal communications, wherein the correspondence table comprises N CQI indexes, at least one of the N CQI indexes corresponds to a first type of modulation scheme (Provisional Application No. 62/473,112, page 10, first table, N=16); M modulation schemes (page 10, first table, QPSK and 16QAM, M=2); and K code rate parameters, K of the N CQI indexes are in a one-to-one correspondence with the K code rate parameters, and a product of a code rate corresponding to a first CQI index of the N CQI indexes and a modulation order of a modulation scheme corresponding to the first CQI index is a value greater than 0 and less than 0.0781, wherein a code rate parameter is a product of a code rate and 1024, N > M, N >= K, and N, K, and M are all positive integers (page 10, K code rate times 1024, K=14 or 15).

As to claim 7, Chen teaches an apparatus comprising: a transceiver; at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Fig. 1, user equipment and  base station, col. 26, lines 52-67, col. 27, lines 1-19), wherein the programming instructions instruct: the at least one processor to determine indication information according to a correspondence table (col. 13, lines 46-50); and the transceiver to send the indication information to a network device (col. 13, lines 46-50).
Chen does not expressly teach that the correspondence table comprises: N CQI indexes, at least one of the N CQI indexes corresponds to a first type of modulation scheme; M modulation schemes; and K code rate parameters, K of the N CQI indexes are in a one-to-one correspondence with the K code rate parameters, and a product of a code rate corresponding to a first CQI index of the N CQI indexes and a modulation order of a modulation scheme corresponding to the first CQI index is a value greater than o and less than 0.0781, wherein a code rate parameter is a product of a code rate and 1024, N > M, N > K, and N, K, and M are all positive integers.
Ye further teaches a method comprising: a correspondence table used for signal communications, wherein the correspondence table comprises N CQI indexes, at least one of the N CQI indexes corresponds to a first type of modulation scheme (Provisional 
It would have been obvious to one of ordinary skill in the art to generate and use the correspondence table taught by Ye in order for the device (i.e., UE) to be configured to operate in unlicensed spectrum, specifically WCE (wideband coverage enhancement) mode.
As to claim 10, Chen teaches a communication apparatus comprising: a transceiver, at least one processor; and a non-transitory computer-readable medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Fig. 1, user equipment and  base station, col. 26, lines 52-67, col. 27, lines 1-19), wherein the programming instructions instruct: the transceiver to receive indication information indicates at least one channel quality indicator (CQI) index; and the at least one processor to determine, according to a correspondence table, a modulation and coding scheme HW 85492046USo9-127-corresponding to the at least one CQI index (col. 13, lines 51-59). 
Chen does not expressly teach that the correspondence table comprises: N CQI indexes, at least one of the N CQI indexes corresponds to one type of modulation 
Ye further teaches a method comprising: a correspondence table used for signal communications, wherein the correspondence table comprises N CQI indexes, at least one of the N CQI indexes corresponds to a first type of modulation scheme (Provisional Application No. 62/473,112, page 10, first table, N=16); M modulation schemes (page 10, first table, QPSK and 16QAM, M=2); and K code rate parameters, K of the N CQI indexes are in a one-to-one correspondence with the K code rate parameters, and a product of a code rate corresponding to a first CQI index of the N CQI indexes and a modulation order of a modulation scheme corresponding to the first CQI index is a value greater than 0 and less than 0.0781, wherein a code rate parameter is a product of a code rate and 1024, N > M, N > K, and N, K, and M are all positive integers (page 10, K code rate times 1024, K=14 or 15).
It would have been obvious to one of ordinary skill in the art to generate and use the correspondence table taught by Ye in order for the device (i.e., UE) to be configured to operate in unlicensed spectrum, specifically WCE (wideband coverage enhancement) mode.
As to claim 13, Chen teaches a non-transitory computer storage medium storing programming instructions (col. 26, lines 52-67, col. 27, lines 1-19) for: determining 
Chen does not expressly teach that the correspondence table comprises: N CQI indexes, at least one of the N CQI indexes corresponds to a first type of modulation scheme; M modulation schemes; and K code rate parameters, K of the N CQI indexes are in a one-to-one correspondence with the K code rate parameters, and a product of a code rate corresponding to a first CQI index of the N CQI indexes and a modulation order of a modulation scheme corresponding to the first CQI index is a value greater than o and less than 0.0781, wherein a code rate parameter is a product of a code rate and 1024, N > M, N >= K, and N, K, and M are all positive integers.
Ye further teaches a method comprising: a correspondence table used for signal communications, wherein the correspondence table comprises N CQI indexes, at least one of the N CQI indexes corresponds to a first type of modulation scheme (Provisional Application No. 62/473,112, page 10, first table, N=16); M modulation schemes (page 10, first table, QPSK and 16QAM, M=2); and K code rate parameters, K of the N CQI indexes are in a one-to-one correspondence with the K code rate parameters, and a product of a code rate corresponding to a first CQI index of the N CQI indexes and a modulation order of a modulation scheme corresponding to the first CQI index is a value greater than 0 and less than 0.0781, wherein a code rate parameter is a product of a code rate and 1024, N > M, N >= K, and N, K, and M are all positive integers (page 10, K code rate times 1024, K=14 or 15).
.

Allowable Subject Matter
Claims 3, 6, 9, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rico Alvarino et al., US 10,938,504, Fig. 7
Shah et al., US 9,955,387, Fig. 2
Cho, US 2017/0054518, Fig. 1
Yang et al., US 2017/0012735, Fig. 2, table 1
Larsson et al., US 2016/0337150, Fig. 12

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632